Citation Nr: 0418474	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-13 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from March 1946 to October 1947.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a 
November 2001 rating decision of the Regional Office (RO) 
located in St. Louis, Missouri, which denied a claim of 
service connection for hypertension.  At that time, the RO 
also granted a claim of service connection for diabetes 
mellitus, type II, and assigned a 20 percent evaluation for 
that disability, and the veteran later expanded his claim of 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus.  

The veteran's sworn testimony was obtained at a personal 
hearing at the RO in August 2003, and a transcript is of 
record.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant, available 
evidence designated by him, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits.  

2.  Hypertension was not shown during service, to a 
compensable degree within one year of separation from 
service, or for at least 20 years thereafter.

3.  The probative and competent medical evidence establishes 
that the post service diagnosed hypertension is not related 
to service on any basis, nor causally related to service-
connected diabetes mellitus, type II.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not presumed to have been incurred therein, nor 
is it proximately due to, the result of, or aggravated by 
service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claim on appeal does 
not prejudice the veteran in the disposition of this claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App.  June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim of service 
connection for hypertension in November March 2001.  The RO 
issued notice to the veteran of VCAA and its responsibilities 
in a letter dated in July 2001, prior to the unfavorable 
adjudication of the claim in November 2001.  

At his August 2003 personal hearing, the veteran expanded his 
claim of service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, and the RO 
issued the veteran a second VCAA tailored to the concept of 
secondary service connection in December 2003, prior to the 
denial of that aspect of the claim in March 2004.  

As such, the timing of the VCAA notice comports with the 
CAVC's holding in Pelegrini, supra, in all aspects of the 
claim on appeal. 

The substance of the VCAA notices is satisfactory as well.  
Specifically, both the July 2001 and December 2003 VCAA 
letters advised the veteran of his need to identify or submit 
evidence, not only of a current diagnosis of hypertension, 
but medical nexus evidence showing that his hypertension is 
due to service, and/or that his hypertension is due to 
service-connected diabetes mellitus type II.  These notices 
also informed the veteran that VA would attempt to obtain any 
evidence that he identifies.  

The veteran replied by identifying VA treatment records, and 
stating that he would submit private medical records as well.  
The RO, in return, obtained the identified VA treatment 
records and the private treatment records were received soon 
thereafter, including some duplicate copies.  The veteran was 
also provided a personal hearing in August 2003, and a 
special VA medical opinion was obtained in February 2004 to 
revolve the medical issues raised by the veteran at his 
personal hearing.  The VCAA notices, the July 2003 statement 
of the case (SOC) and the March 2004 supplemental statement 
of the case (SSOC) also requested that the veteran provide VA 
any information he may have pertinent to his claim on appeal.  
The VCAA notices also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claim.  There is no 
report of contact to indicate that he called with any 
question regarding this notice; no reply is of record.  

Once all of the above was completed, the RO denied the claim 
on direct, presumptive and secondary bases in March 2004.  
The decisions and notices advised the veteran of the evidence 
considered and the reasons and bases for the denial of the 
claim.  The SSOC of March 2004 included a Decision Review 
Officer's review of the entire record, as well as a 
consideration of the secondary service connection aspect of 
the claim.  The Board notes that both the SOC and SSOC 
advised the veteran of all appropriate regulations governing 
entitlement to service connection and secondary service 
connection.  The RO's SOC and SSOC included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
results of the February 2004 VA medical opinion report and 
associated medical findings.  

No additional medical evidence was identified or received 
after March 2004, and the veteran's representative rested the 
appeal in June 2004.  As such, VA has made every reasonable 
effort to identify and obtain all relevant records in support 
of the veteran's claims adjudicated on the merits herein, and 
no further notification or development action is indicated.  
38 U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

The Board additionally notes that as to the instant case on 
appeal, the record contains sufficient medical evidence upon 
which to adjudicate the claim on appeal.  Neither the veteran 
nor his representative have identified additionally available 
medical evidence relevant to the claim.  As such, "[T]he 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that "the VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The VCAA notice letters discussed above in essence 
invited the veteran to submit any evidence he had regarding 
the matter at issue.  Also, the Board notes that the medical 
opinion addressed the relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

The Board is satisfied that all necessary development 
pertaining to the claim on appeal, entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II, has been 
completed within VCAA.  


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for hypertension if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC indicated 
that VA must consider service-connection for the level of 
disability attributable to the aggravation of a nonservice-
connected disability by a service-connected disability.  Such 
a clinical determination has been made in this case, and the 
veteran was given notice of this aspect of his appeal in the 
Mach 2004 SSOC.  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one that a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).


Analysis

The veteran asserts that service connection is warranted for 
hypertension as secondary to service-connected diabetes 
mellitus, type II.  At his personal hearing at the RO in 
August 2003, he explained that he was first diagnosed with 
diabetes mellitus in the mid- to late-1980's and that he was 
first diagnosed with hypertension in the early 1990's.  He 
admitted that he did not have hypertension in service.  He 
also admitted that no physician had ever told him that his 
service-connected diabetes mellitus definitively caused his 
hypertension.  Rather, he asserted that his private treating 
physician told him that his diabetes mellitus "may have" 
caused his post-service hypertension.  

The evidence of record shows initial treatment for 
hypertension many years after the veteran's retirement from 
military service, without relation thereto, and without 
relation to service-connected diabetes mellitus.  

Service medical records are silent for any hypertension or 
notation of high blood pressure, including on separation 
physical examination in November 1968.  The veteran denied 
any history of high blood pressure on examination at that 
time, and the examiner of the veteran noted no hypertension.  
The veteran's blood pressure was found to be 124 over 78.  
The retirement discharge was effective in March 1969, and, as 
noted above, he admits that he did not have hypertension in 
service.  

A VA examination report of August 1969 includes no notation 
of hypertension, either by complaint of the veteran or by 
physician notation of symptomatology on physical examination.  
Chest X-ray studies and an electrocardiogram (ECG) were both 
negative.  A VA examination of September 1974 is similarly 
negative for hypertension.  

The medical evidence of record confirms, in pertinent part, 
what the veteran testified at his personal hearing at the RO 
in August 2003: He began to receive treatment for 
hypertension at least 25 years after his separation from 
service.  However, neither his private treating physician, 
nor any of the VA examiners, have associated his hypertension 
to his prior military service or to service-connected 
diabetes mellitus.  An August 2003 private medical statement 
indicates that he has treated the veteran for hypertension-
but the statement is silent as to its etiology.  The private 
treatment records do not include any statement, reduced to 
writing, that the veteran's diabetes mellitus "may have" 
caused or contributed to his hypertension.  

VA and private treatment records of June 2000 show a 40- to 
50-year history of cigarette smoking, although not recently.  

The only remaining medical evidence on file constitutes a 
special VA opinion statement dated in February 2004.  The 
opinion indicates that a review of the veteran's VA claims 
file was undertaken, including service medical records.  
The author of the special VA opinion stated that it is "less 
likely than not" that the veteran's hypertension is 
proximately due to or the direct result of his service-
connected diabetes mellitus.  Conversely, it was his opinion 
that it is "more likely" that the veteran's essential 
hypertension is a separate pathophysiological entity from 
service-connected diabetes mellitus.  The author of the 
special VA medical opinion also was of the opinion that it is 
"less likely than not" that the veteran's diabetes mellitus 
caused any aggravation or increase in the veteran's essential 
hypertension.  

The claim must be denied as against the weight of the above 
medical evidence.  Service connection cannot be granted on a 
direct or presumptive basis since the uncontroverted medical 
evidence of record shows that the veteran's hypertension was 
first diagnosed and treated approximately 25 years after his 
separation from military service.  Service connection is not 
warranted on a secondary or "aggravated" Allen type basis 
since the veteran's private treating physician has not 
offered such an opinion, and the February 2004 VA medical 
opinion is squarely against the claim on appeal on both 
bases.  

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the veteran's lay statements 
are of less probity than the weight of the VA medical nexus 
opinion, which weighs against the claim on appeal in all 
aspects.  

In closing, the Board cannot assume the accuracy of the 
veteran's statement that his private treating physician told 
him that his service-connected diabetes mellitus "may have" 
secondarily caused or aggravated his hypertension.  The 
salient point is that even if this statement had been reduced 
to writing, the equivocal nature of any such statement would 
allow the Board to place less weight on it than the February 
2004 VA medical nexus statement, which was based upon a 
thorough review of the veteran's documented clinical history.  
See Cahall v. Brown, 7 Vet. App. 232 (1994).  

The Board further notes that a layperson's account of what a 
physician said is not competent medical evidence, but a 
medical professional's account of what another medical 
professional said is competent evidence.  Robinette v. Brown, 
8 Vet. App. 69, 74-77 (1995); Flynn v. Brown, 6 Vet. App. 
500, 503-04 (1994).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



